Citation Nr: 1629024	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  13-11 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent prior to September 27, 2011 and 10 percent thereafter for right shoulder rotator cuff tear, status post arthroscopic repair scars, to include whether the reduction in the disability rating from 20 percent to 10 percent, effective September 27, 2011, was proper.

2.  Entitlement to a compensable disability rating for left knee instability, to include whether the reduction in the disability rating from 10 percent to a noncompensable rating, effective March 14, 2011, was proper.

3.  Entitlement to an increased disability rating in excess of 10 percent for a left knee meniscal tear.

4.  Entitlement to an increased disability rating in excess of 10 percent for a lumbar strain with intervertebral disc syndrome (IVDS).




REPRESENTATION

Veteran represented by: Hawaii Office of Veterans Services 


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to January 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions in November 2011 and March 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The case has subsequently been transferred to the Seattle, Washington, RO.

The issues of increased disability ratings for right ankle sprain, cervicalgia and left heel spur syndrome with bilateral plantar fasciitis, were also denied by the November 2011 rating decision.  In addition, right lower extremity peripheral neuropathy and left knee instability were granted service connection.  In December 2011, the Veteran timely appealed these issues, except for the grant of service connection for right lower extremity peripheral neuropathy, including the issues identified on the title page.  Subsequently, a Statement of the Case was issued in March 2013.  According to the Veteran's April 2013 substantive appeal, she expressed that the only issues she wished to appeal were the issues of increased disability rating in excess of 10 percent for a right shoulder rotator cuff tear, status post arthroscopic repair scars, to include whether the reduction in the disability rating from 20 percent to 10 percent, effective September 27, 2011, was proper; increased disability rating in excess of 10 percent for a left knee meniscal tear; and increased disability rating in excess of 10 percent for a lumbar strain with intervertebral disc syndrome.  As such, the issues of increased disability ratings for right ankle sprain, cervicalgia and left heel spur syndrome with bilateral plantar fasciitis are not on appeal and will not be discussed by the Board.  The RO certified on appeal the issue of the rating for left knee instability.  Because it is a part of the service-connected left knee disability, the Board will also consider this issue on appeal.

In March 2015, the Board remanded the instant claim.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the instant claim and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  At the time of the November 2011 rating decision, the 20 percent rating for the Veteran's service-connected right shoulder rotator cuff tear, status post arthroscopic repair scars had been in effect for less than five years.

2.  The evidence of record at the time of the November 2011 rating decision demonstrates a sustained improvement in the Veteran's service-connected right shoulder rotator cuff tear, status post arthroscopic repair scars, resulting in no worse than painful motion in the right shoulder not limited to shoulder height.

3.  Prior to September 27, 2011, the Veteran's right shoulder rotator cuff tear, status post arthroscopic repair scars is manifested by painful, limited motion, without evidence of limitation of motion to midway between the side and shoulder level or greater even in contemplation of functional loss due to pain, fatigability, incoordination, pain on movement, and weakness, or as a result of repetitive motion or flare-ups; impairment of the humerus, clavicle, or scapula; ankylosis of the scapulohumeral articulation; or neurological impairment.

4.  Beginning September 27, 2011, the Veteran's right shoulder rotator cuff tear, status post arthroscopic repair scars is manifested by painful, limited motion, without evidence of limitation of motion to shoulder level or greater even in contemplation of functional loss due to pain, fatigability, incoordination, pain on movement, and weakness, or as a result of repetitive motion or flare-ups; impairment of the humerus, clavicle, or scapula; ankylosis of the scapulohumeral articulation; or neurological impairment.

5.  No improvement was shown in the Veteran's left knee instability from the time the 10 percent rating was granted in a November 2011 rating decision until March 2013 rating decision that decreased the rating from the effective grant of service connection.

6.  For the entire period on appeal, the Veteran' s left knee disorder is manifested by painful, limited motion, without evidence of limitation of flexion to 60 degrees or extension to 5 degrees or greater, even in contemplation of functional loss due to pain, fatigability, incoordination, pain on movement, and weakness, or as a result of repetitive motion or flare-ups; ankylosis, recurrent subluxation or lateral instability, dislocation or removal of the semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum. 

7.  For the entire period on appeal, the Veteran's lumbar strain is manifested by lumbar pain with localized tenderness without forward flexion of the thoracolumbar spine limited to greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine was not greater than 120 degrees, even in contemplation of functional loss due to pain, fatigability, incoordination, pain on movement, and weakness, or as a result of repetitive motion or flare-ups; muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour; ankylosis; intervertebral disc syndrome with incapacitating episodes; or neurologic impairment.


CONCLUSIONS OF LAW

1.  The reduction of the evaluation for right shoulder rotator cuff tear, status post arthroscopic repair scars from 20 percent to 10 percent, effective September 27, 2011, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, Part 4, including §§ 4.7, 4.85, Diagnostic Code 5024 (2015).

2.  The criteria for a rating in excess of 20 percent prior to September 27, 2011 and 10 percent thereafter for right shoulder rotator cuff tear, status post arthroscopic repair scars have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201 (2015). 

3.  The reduction of the evaluation for left knee instability from 10 percent to noncompensable (zero percent), effective March 14, 2011, was not proper, and the 10 percent rating is restored.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, Part 4, including §§ 4.7, 4.85, Diagnostic Code 5257 (2015).

4.  The criteria for a rating in excess of 10 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

5.  The criteria for a rating in excess of 10 percent for arthritis and a history of a left knee meniscal tear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024 (2015). 

6.  The criteria for a rating in excess of 10 percent for lumbar strain with IVDS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Duty to Notify

VA's duty to notify was satisfied by a letter in September 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Certain notice considerations apply when reduction in the evaluation of a service-connected disability is contemplated.  If the contemplated lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore and must be given 60 days to present additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. § 3.105(e). 

In the instant case, the AOJ's rating reduction for the Veteran's right shoulder rotator cuff tear, status post arthroscopic repair scars from 20 percent to 10 percent and left knee instability from 10 percent to noncompensable did not result in any reduced compensation payable to the Veteran.  Thus, the procedural protections of 38 C.F.R. § 3.105(e) do not apply.  Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a Veteran with sixty days' notice before making a disability ratings decision effective if the decision did not reduce the overall compensation paid to the Veteran). 

Duty to Assist

VA's duty to assist the Veteran in the development of the claim includes assisting the Veteran in the procurement of service treatment records (STRs), pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A.      § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and identified relevant post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that VA should seek to obtain on his behalf.

The Veteran was provided VA examinations in September 2011 and May 2015 that were conducted to determine the nature and severity of the Veteran's claimed right shoulder, left knee, and lumbar spine conditions.  The Board finds that the resulting reports are adequate, as the examiners reviewed the claims file and treatment records, examined the Veteran in person, discussed his medical history, described his condition and symptoms in detail, and the basis for the conclusions expressed are reasonably understood.  

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the March 2015 remand directives by affording the Veteran VA examinations in May 2015.  As the May 2015 VA examiners thoroughly examined the Veteran and reviewed his claims file and medical records.  In addition, the examiners specifically addressed the Board's questions and concerns as to the nature and severity of the Veteran's right shoulder, left knee, and lumbar spine conditions.  As such, no further action is necessary in this regard.  See D'Aries, supra.

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims decided herein.

II.  Propriety of Reductions

This appeal arises out of the Veteran's disagreement with a decision to reduce his right shoulder rotator cuff tear, status post arthroscopic repair scars from 20 percent to 10 percent and to reduce his left knee instability from 10 percent to noncompenable.  A claim stemming from a rating reduction action is a claim as to whether the reduction was proper, not whether the Veteran is entitled to an increased rating.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  However, as will be discussed further, the Veteran has also claimed that she is entitled to increased ratings. 

Regulations provide that where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  The reduction will be made effective the last day of the month in which a 60-day period from the date of notice to the payee expires.  The Veteran will be notified of the proposed reduction, that he has 60 days to present evidence showing why the reduction should not be implemented, and that he may request a hearing.  38 C.F.R. § 3.105(e).  As discussed above, § 3.105(e) does not apply to either of the reductions in this case as neither resulted in a reduction of the Veteran's overall compensation.

The criteria governing certain rating reductions for certain service-connected disabilities is found in 38 C.F.R. § 3.344.  The Court stated that this regulation applied to ratings that had been continued for long periods of time at the same level (five years or more).  Brown v. Brown, 5 Vet. App. 413 (1993).  In the present case, the 20 percent rating was in effect from February 2007, less than 5 years at the time the rating was reduced in November 2011, and the 10 percent rating was in effect from March 2011, less than 5 years at the time the rating was reduced in March 2013, and thus the provisions of 38 C.F.R. § 3.344 pertaining to stabilization of disability evaluations do not apply; reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Nevertheless, the Court noted in Brown that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421. 

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated actual improvement.  Dofflemyer, supra, at 277.

Right Shoulder

In January 2008, the Veteran was granted service connection for right shoulder rotator cuff tear, status post arthroscopic repair scars.  The Veteran was assigned a 0 percent disability rating under Diagnostic Code 5201 effective February 1, 2007.  A May 2009 rating decision increased the Veteran's disability rating to 20 percent disabling effective February 1, 2007.  Subsequent to the Veteran's claim for increase in March 2011, a VA examination was completed in September 2011 and in the November 2011 rating decision the RO found significant improvement in the Veteran's condition and reduced the Veteran's disability rating to 10 percent effective September 27, 2011, the date of the VA examination and denied the Veteran's claim for increase.  The Veteran contends that this reduction was improper and that her condition warrants a higher rating. 

As an initial matter, the Board notes that the Veteran is right-hand dominant and, as such, ratings for the major joint are for consideration.  Pursuant to Diagnostic Code 5201, limitation of arm motion in the major extremity limited to shoulder level warrants a 20 percent rating.  Such limitation that was limited midway between the side and shoulder level warrants a 30 percent rating.  Such limitation to 25 degrees from the side warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Private and VA Treatment records dated through December 2010 available at the time of the November 2011 rating decision, reflect the Veteran's complaints of right shoulder pain and occasional discomfort and tightness in her shoulder.  In addition, the records reflect slightly decreased range of motion to full forward flexion and abduction.  Treatment records subsequent to the November 2011 decision, indicate similar symptoms and specifically note "lateral head rotation and shoulder shrug symmetric."

During the September 2011 VA examination, the Veteran reported stiffness, tenderness and pain.  She indicated that she did not experience weakness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, drainage, effusion, subluxation or dislocation.  The Veteran reported flare-ups precipitated by physical activity and changes in the weather.  The Veteran reported that her symptoms could be alleviated by massage, ice, ointments, and rest.  The Veteran reported that her residuals of stiffness and pain had not resulted in any incapacitation. 

Physical examination revealed tenderness in the Veteran's right shoulder with no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment and drainage.  There was no subluxation or ankylosis.  Range of motion testing revealed flexion to 160 degrees, abduction to 140 degrees, and external and internal rotation to 90 degrees.  The examiner found no change in range of motion after repetitive use testing and that the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  X-rays showed post-surgical changes with no acute fractures and shoulder joint grossly intact.  

During the May 2015 VA Disability Benefits Questionnaire (DBQ), the Veteran reported residual pain in her right shoulder.  The Veteran reported that she was right hand dominant and that she suffered from flare-ups which she reported resulted in functional loss in limitation of motion in overhead activities. 

Physical examination revealed some abnormal range of motion results.  The examiner found right shoulder flexion to 180 degrees, abduction to 170 degrees, and internal and external rotation to 90 degrees.  The examiner found that pain in abduction caused functional loss and that there was mild localized tenderness or pain on palpation.  The examiner found no additional limitation in range of motion after repetitive use testing, but did find additional functional loss after repetitive use over time.  The examiner found pain caused functional loss resulting in range of motion testing where right shoulder flexion was to 170 degrees, abduction to 165 degrees, and internal and external rotation to 85 degrees.  The examiner found that pain limited functional ability with flare ups and determined that right shoulder flexion was limited to 175 degrees, abduction to 165 degrees, and internal and external rotation to 85 degrees.  The examiner found the Veteran's muscle strength to be normal and found no muscle atrophy.  The examiner found no evidence of ankylosis.  The examiner found no right shoulder rotator cuff condition, no instability, dislocation, or labral pathology.  While the examiner found no evidence of malunion of the clavicle or scapula, nonunion of the clavical or scapula with or without loose movement, and no dislocation of the clavicle or scapula, the Veteran reported having AC joint degenerative joint disease and the cross-body adduction test was positive on the right side.  The examiner found no evidence of impairment of the humerus, nor evidence of loss of head, nonunion, or fibrous union of the humerus and there was no malunion of the humerus with moderate or marked deformity.  

The examiner noted that the Veteran had scars on her right shoulder but noted that they were neither painful nor unstable and the total area of all related scars was not greater than 39 square centimeters or located on the head, face or neck.  The examiner noted three scars located on the Veteran's right shoulder, the first 1 cm by 1 cm which was well healed, nontender, stable, and nonlinear, the second was 1 cm by 1 cm, well-healed, nontender, stable, and nonlinear, and the third was .50 cm by .50 cm well-healed, nontender, stable and nonlinear.  The examiner found that the Veteran did not use assistive devices and that the Veteran could perform all activities of daily living with a few exceptions.  Ultimately, the examiner found that the Veteran did not have any impairment of the humerus, but that she did have pain in the AC joint with right shoulder anterior tenderness. 

After a thorough review of the evidence, the Board finds that the record demonstrates that the Veteran's rotator cuff tear, status post arthroscopic repair scars had improved so as to warrant a rating reduction from 20 percent to 10 percent under Diagnostic Code 5201.  While her limitation of motion is noncompensable under 5201, objective evidence of painful motion warrants a 10 percent rating under 38 C.F.R. § 4.59.  The March 2009 VA examination, which was the basis for the assignment of the 20 percent rating, showed that the Veteran had flexion of his shoulder to 85 degrees with pain after four repetitions.  As such, he was assigned a 20 percent rating for motion of the arm limited to shoulder level.

As discussed above, the September 2011 VA examination, which was the basis for the reduction, was complete and thorough.  In this regard, the Veteran's claims file was reviewed and complete medical history was obtained from the Veteran.  The examination clearly addressed the severity of the Veteran's rotator cuff tear, status post arthroscopic repair scars for rating purposes and showed that the Veteran only met the criteria for a noncompensable rating.  Range of motion testing revealed abduction to 140 degrees, flexion to 160, and external and internal rotation to 90 degrees.  Significantly, the May 2015 DBQ also showed range of motion testing which evidenced limitation of motion, but such was not great enough to warrant a 20 percent rating disability as the Veteran's limitation was not limited to shoulder level, which again shows improvement.  The May 2015 range of motion testing showed at worst the Veteran's limitation of abduction to 165 degrees, flexion to 175 degrees, and internal and external rotation to 85 degrees.  As such, improvement in both the range of motion of the arm as well as the pain associated with the range of motion was shown as having improved since the Veteran was examined in March 2009.

The Board acknowledges the contentions put forth by the Veteran regarding the impact of her service-connected rotator cuff tear, status post arthroscopic repair scars on her daily activities and her claims that her condition had worsened.  However, while she can describe the effects on her activities, she is not competent to report specific range of motion measurements.  Accordingly, the preponderance of the evidence supports a finding that the reduction was proper.  As for the Veteran's contention that her right shoulder condition warrants a higher rating, such will be discussed further below.

In conclusion, the Board finds that the propriety of the reduction of the evaluation of right shoulder rotator cuff tear, status post arthroscopic repair scars from 20 percent to 10 percent, effective September 27, 2011, was proper.  In reaching this decision, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

Left Knee Instability 

In November 2011, the Veteran was granted service connection for left knee instability associated with her left knee meniscal tear with an additional evaluation of 10 percent effective March 14, 2011.  In a March 2013 rating decision, the RO found no evidence of knee subluxation or lateral instability and reduced the Veteran's rating under Diagnostic Code 5257 to noncompensable effective March 14, 2011.  The Veteran contends that this reduction was improper and that her condition warrants a higher rating.

With regard to the rating reduction, the Board finds that it was improper.  Both the grant of service connection with a 10 percent rating and the reduction to a 0 percent rating were justified on the basis of a single VA examination, dated in September 2011.  However, a rating reduction may only be implemented, even in this case where the 10 percent rating was in effect for less than five years, when there is reexamination disclosing improvement.  Here, there was no reexamination and, thus, no improvement shown.  A reduction cannot be implemented simply because the Veteran may have erroneously been awarded a prior rating.  As such, the reduction was improper, and the claim is granted to this extent.  A discussion of whether a rating in excess of 10 percent for instability is warranted is shown below.

III.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.        § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R.     § 4.3.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R.       §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s) a 10 percent rating is for application for each major joint or group of minor joint affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations. 

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with an appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim. 

Left knee Condition 

The Veteran contends that she is entitled to a rating in excess of 10 percent disabling for her service connected left knee meniscal tear due to the pain and functional impairment she experienced.  She also contends that she entitled to a rating in excess of 10 percent for her left knee instability. 

The Veteran's left knee condition was previously rated as left knee strain under Diagnostic Code 5260, but is currently rated as left knee meniscal tear under Diagnostic codes 5260-5024.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In addition, as discussed previously, the Veteran's knee is separately rated as 10 percent under Diagnostic Code 5257.

Diagnostic Code 5024 for Tenosynovitis is rated on limitation of motion of affected parts, as degenerative arthritis.  38 C.F.R. §  4.71a, Diagnositic Code 5024; see also Diagnostic Code 5003.

Flexion of leg motion that was limited to 60 degrees warrants a zero percent rating.  A 10 percent rating requires flexion limited to 40 degrees, a 20 percent rating is warranted where flexion is limited to 30 degrees and a 30 percent rating may be assigned where the evidence shows flexion limited to 10 degrees.  38 C.F.R.           § 4.71a, Diagnostic Code 5260.  Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Knee ankylosis in flexion between 10 and 20 degrees warrants a 40 percent rating while such ankylosis in flexion between 20 and 45 degrees warrants a 50 percent rating.  Extremely unfavorable knee ankylosis in flexion at an angle of 45 degrees or more warrants a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Other impairment of the knee with slight recurrent subluxation or lateral instability warrants a 10 percent rating.  Moderate impairment warrants a 20 percent rating.  Severe impairment warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent rating is warranted with dislocation of the semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a Diagnostic Code 5258.  A 10 percent rating is warranted for symptomatic removal of the semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Extension of leg motion that was limited to five degrees warrants a zero percent rating.  A 10 percent rating requires extension limited to 10 degrees, a 20 percent rating is warranted where extension is limited to 15 degrees and a 30 percent rating may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent rating may be assigned.  38 C.F.R.    § 4.71a, Diagnostic Code 5261.  

Malunion of the tibia and fibula with a slight knee disability warrants a 10 percent rating, such malunion with moderate knee disability warrants a 20 percent rating and such malunion with a marked knee disability warrants a 30 percent rating.  Nonunion of the tibia and fibula with loose motion that requires a brace warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R.  § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 2004).

The Board finds that, for the period on appeal, Veteran's left knee condition manifests as complaints of pain, stiffness, and swelling.  As noted previously, in Mitchell, supra, the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  However, 38 C.F.R. § 4.59 indicates that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton, supra, the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.  In the instant case, the Board finds that the Veteran has manifested subjective complaints of pain, stiffness, and swelling.  Therefore, pursuant to Mitchell, Burton, and 38 C.F.R. §§ 4.40, 4.59, the Board finds that she is entitled to a 10 percent rating for such disability. 

However, a rating in excess of 10 percent is not warranted as there is no evidence of compensable limitation of range of motion.  Specifically, flexion was found to be to 140 degrees and extension to 0 degrees in the May 2015 VA examination, which constitutes normal range of motion for the knee for VA purposes.  In addition, the VA examiner specifically noted that, with repetitions, there was minimal additional loss in range of motion due to pain, fatigue, weakness, or incoordination.  Such factors resulted in flexion to 135 degrees and extension to 0 degrees, such do not result in functional loss more nearly approximating limitation of flexion to 30 degrees or extension to 15 degrees which would result in a 20 percent rating.  See DeLuca, supra; Mitchell, supra.  In addition, the Board notes that the Veteran denied any current use of assistive devices for her knee condition during her examination. 

In addition, the Board has also considered whether a higher rating is warranted under any other potentially applicable diagnostic code related to the knee.  The Veteran does not have ankylosis, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, removal of symptomatic semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum, as documented in the VA examination report.  Consideration of Diagnostic Codes 5256, 5258, 5259, 5262 and 5263 is therefore not warranted.  

With regard to the 10 percent rating for instability, the Board notes that, when the Veteran underwent VA examination in September 2011, she reported giving way and denied subluxation.  All stability testing was within normal limits.  In addition, the Veteran underwent another VA examination in May 2015, during which the examiner determined that there was no evidence of joint instability.  Given this evidence, the Board concludes that a disability rating in excess of 10 percent for knee instability is not warranted.  While the Veteran reported some giving way, all stability testing that has been done has been normal, and the medical testing is more probative evidence with regard to whether and to what extent the Veteran demonstrated lateral instability.  Therefore, a rating in excess of 10 percent under Diagnostic Code 5257 is not warranted.

In addition, the Board notes that while degenerative changes of the knee have been found on X-ray, a separate rating under Diagnostic Code 5003 is not warranted as the Veteran has already been compensated for painful motion.  

Finally, the Board finds that Diagnostic Codes 5258 and 5259 are not for application.  The record does show that, at some point, the Veteran was noted to have a meniscal tear in her knee.  However, no contemporaneous medical evidence documents such a finding, and the May 2015 VA examiner specifically noted that there was no evidence of meniscal disorder.  Therefore, neither a 20 percent rating under Diagnostic Code 5258, nor a 10 percent rating under Diagnostic Code 5259 are warranted. 

The Board also notes that it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several DCs; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban, supra.  Such is not the case with the Veteran's left knee condition.  As discussed above, the symptoms associated with the Veteran's disability-namely subjective complaints of pain and loss of motion-are contemplated in the application of DC 5024.  Moreover, as previously discussed, the Veteran does not have ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, removal of symptomatic semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum, which could, potentially, support the award of a separate rating in this case.  Furthermore, the May 2015 VA examiner determined that the Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to his left knee condition. 

Right Shoulder

The Veteran contends that she is entitled to a rating in excess of 20 percent prior to September 27, 2011 and 10 percent thereafter for her right shoulder rotator cuff tear, status post arthroscopic repair scars due to the pain and functional impairment she experienced.  

The Veteran's right shoulder rotator cuff tear, status post arthroscopic repair scars is currently evaluated pursuant to Diagnostic Code 5201.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27. 

As previously noted, the Veteran is right-hand dominant and, as such, ratings for the major joint are for consideration.  Under Diagnostic Code 5201, limitation of motion of the arm at shoulder level warrants a 20 percent rating.  Limitation midway between side and shoulder level warrants a 30 percent rating.  Limitation to 25 degrees from side warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal range of motion in the shoulder is from zero to 180 degrees of forward elevation (flexion) and zero to 180 degrees of shoulder abduction.  See 38 C.F.R.    § 4.71a, Plate I.

Ankylosis of the scapulohumeral articulars with favorable abduction to 60 degrees, where one can reach the mouth and head warrants a 30 percent rating.  Intermediate between favorable and unfavorable ankylosis warrants a 40 percent rating.  Unfavorable ankylosis with abduction limited to 25 degrees from the side warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5200.
Other impairment of the humerus, with malunion where there is moderate deformity warrants a 20 percent rating, and marked deformity warrants a 30 percent rating.  Recurrent dislocation of the humerus at the scapulohumeral join with infrequent episodes and guarding of movement only at shoulder level warrants a 20 percent rating and with frequent episodes and guarding of all arm movements warrants a 30 percent rating.  Fibrous union of the humerus warrants a 50 percent rating.  Nonunion or false flail joint warrants a 60 percent rating.  Loss of head of the humerus of flail shoulder warrants an 80 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Under Diagnostic Code 5203, malunion or nonunion without loose motion of the clavicle or scapula warrants a 10 percent rating.  Nonunion with loose motion or dislocation warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

The Board finds that, for the entire appeal period, Veteran's right shoulder rotator cuff tear, status post arthroscopic repair scars manifests as complaints of pain and stiffness.  As noted previously, in Mitchell, supra, the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  However, as previously discussed, 38 C.F.R. § 4.59 indicates that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton, supra, the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context (as is the case here), the Board should address its applicability.  In the instant case, the Board finds that the Veteran has manifested subjective complaints of pain and stiffness.  Therefore, pursuant to Mitchell, Burton, and 38 C.F.R.         §§ 4.40, 4.59, the Board finds that she is entitled to a 10 percent rating for such disability. 

After considering the foregoing evidence, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for her right shoulder rotator cuff tear, status post arthroscopic repair scars for the period on appeal.  As an initial matter, the Board observes that the current 10 percent rating is assigned under Diagnostic Code 5201, referable to limitation of motion of the arm, which contemplates limitation of motion to at least the shoulder level; however, such impairment is not shown.  Specifically, the Board notes that the May 2015 VA examiner found that the Veteran's range of motion was limited to 180 degrees of flexion, 170 degrees for abduction, and 90 degrees for internal and external rotation, and further that post-test range of motion revealed no change, but that with pain and repeated use over time the Veteran's range of motion would be limited to 170 degrees of flexion, 165 degrees for abduction, and 85 degrees for both internal and external rotation.  However, these limitations do not rise to the level of limitation to shoulder level, as would be required for an increase.  See DeLuca, supra; Mitchell, supra.  Therefore, an increased rating under such Diagnostic Code is not warranted.

Furthermore, prior to September 27, 2011, the Veteran's right shoulder disability is rated 20 percent, and a higher rating is not warranted.  There is no lay or medical evidence that suggests that the motion of the Veteran's right arm is limited to midway between the side and shoulder level at any time during the appeal period or specifically prior to September 27, 2011.  At her most limited, the Veteran could raise her right arm to 85 degrees, which is just 5 degrees short of shoulder level.  This result also took into account repetitive motion and pain on movement.  While the Veteran did complain of pain, there is no lay or medical evidence to suggest that the functional movement of her right shoulder was ever such that it more closely approximated midway between the side and shoulder level.  Therefore, an increase in excess of 20 percent prior to September 27, 2011 is not warranted.

In addition, the Board has also considered whether separate or higher ratings are warranted under any other potentially applicable diagnostic code related to the shoulders.  The Veteran does not have ankylosis of the scapulohumeral articulation, malunion of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, fibrous union of the humerus, nonunion of the humerus, flail shoulder, dislocation of the clavicle or scapula or the nonunion of the clavicle or scapula, as documented in the VA examination report.  Consideration of Diagnostic Codes 5200, 5202 and 5203 is therefore not warranted.  In addition, while post surgical changes of the shoulder have been found on X-ray, Note (2) under Diagnostic Code 5003, specifically notes that the 10 and 20 percent rating provisions will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024.  Therefore, a higher rating under DC 5003 is not permitted.  Finally, the Veteran's painful motion has already been compensated under her current rating.

The Board notes that the Veteran has scars associated with this right shoulder disability.  In this regard, at the May 2015 DBQ, she was noted to have 3 healed arthroscopic scars, one measuring 0.5 centimeters (cm) by 0.5 cm and two measuring 1 cm by 1 cm, which did not result in tenderness, deep fixation, or keloid.  In addition, all three scars were noted to be well-healed, nontender, stable and nonlinear.  As each scar is asymptomatic, not of a size to warrant a compensable rating, and does not result in functional impairment, the Board finds that a separate rating for scars associated with the Veteran's right shoulder disability is not warranted.  Diagnostic Codes 7800-7805.

As previously noted, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban, supra.  Such is not the case with the Veteran's right shoulder condition.  As discussed above, the symptoms associated with the Veteran's disability-namely subjective complaints of pain and stiffness -are contemplated in the application of Diagnostic Code 5201.  Moreover, as previously discussed, the Veteran does not have ankylosis of the scapulohumeral articulation, malunion of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, fibrous union of the humerus, nonunion of the humerus, flail shoulder, dislocation of the clavicle or scapula or the nonunion of the clavicle or scapula, which could, potentially, support the award of a separate rating in this case.  Furthermore, the May 2015 VA examiner determined that the Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to his bilateral shoulder disorders.

Lumbar Spine

The Veteran generally contends that a higher rating is warranted for her lumbar spine disorder but has provided no specific argument in support of her contention.

The Veteran's service-connected lumbar strain with IVDS is currently rated under Diagnostic Code 5243.  Such disabilities are rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  In the current case, the Veteran's lumbar strain is rated under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine was greater than 235 degrees or that muscle spasms or guarding not resulting in an abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine was not greater than 120 degrees or that muscle spasms or guarding were severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The criteria also include the following provisions: 

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

VA and private treatment records reflect the Veterans complaints of chronic low back pain.  Physical examination revealed gait and station appeared without abnormality.  Private treatment records from February to August 2011 reflect localized low back pain as well as upper back and neck pain.  The Veteran's low back complaints also encompassed radiating pain into her hip but not extending into her leg.  The private records note no herniated discs and in August 2011 range of motion testing revealed the Veteran's Dorso-lumbar flexion was to 78 degrees, extension to 24 degrees, right rotation to 24 degrees, left rotation to 26 degrees, right lateral flexion to 16 degrees, and left lateral flexion to 16 degrees.  In September 2011, private range of motion testing revealed flexion to 74 degrees, extension to 24 degrees, right rotation to 26 degrees, left rotation to 28 degrees, right lateral flexion to 16 degrees, and left lateral flexion to 14 degrees.  The Veteran reported that she was very active and continued to run and ride bicycles despite chronic pain. 

During the September 2011 VA examination, the Veteran reported stiffness and weakness in her leg, but that she did not experience fatigue, spasms, decreased motion, paresthesia and numbness.  The Veteran reported that she did not experience any bowel or bladder problems in relation to her spine condition.  The Veteran reported that she could walk without limitation.  The Veteran reported that her pain was located in her lower right back and it occurred approximately two times per day and lasted for approximately 2 hours and that the moderate pain traveled into her right hip and buttock.  The Veteran reported that the pain was exacerbated by physical activity and relieved by rest, ice, and heat.  The Veteran reported that during the flare-ups she could function without medication but that she experienced impairment in the form of limited running endurance and speed.  The Veteran reported that she was not receiving any treatment for her condition. 

Physical examination revealed that the Veteran's posture, gait and walk were normal.  The examiner found no evidence of radiating pain on movement, nor any evidence of muscle spasm.  The examiner noted tenderness in the right lower lumbar para vertebral spinal muscles and into the right buttock.  The examiner found that spinal contour was preserved despite the tenderness.  The examiner found no guarding of movement and that the examination did not reveal any weakness and that the Veteran's muscle tone and musculature were normal.  There was a positive straight leg raise on the right side and negative on the left side.  The examiner found no atrophy in the Veteran's limbs and no ankylosis of the thoracolumbar spine.  Range of motion testing revealed flexion to 90 degrees, extension, right lateral flexion, left lateral flexion, right and left rotation to 30 degrees.  Pain was noted at all end points.  Repetitive range of motion testing was completed with no change.  The examiner found that the joint function was not additional limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner found that upon physical examination of the spine, the Veteran's head position and spinal motion were symmetrical with normal curves of the spine.  The lumbar spine x-ray revealed findings within normal limits. 

Neurological examination revealed no sensory deficits from L1 to L5 and no sensory deficits of the S1.  The examiner found no lumbosacral motor weakness and the lower extremities showed no signs of pathologic reflexes.  The examination revealed normal cutaneous reflexes.  The examiner found signs of lumbar IVDS and that the most likely nerve was the sciatic nerve.  The examiner found no evidence of bowel or bladder dysfunction and no non-organic physical signs.  The examiner diagnosed the Veteran with lumbar strain with IVDS involving the sciatic nerve on the right.  The examiner found this to be a natural progression of the previous diagnosis.  The examiner found that the subjective factors were a history of back pain radiating into the right buttock and leg and that the objective factors were painful range of motion with a positive straight leg raise on the right, that despite the normal neurological exam, there was a significant positive straight leg raise.  However, the examiner found that there were no complications. 

During the May 2015 VA DBQ, the Veteran reported that she had experienced back pain since her time in service.  The Veteran reported that she had been given Motrin and prescribed physical therapy and chiropractic care.  The Veteran reported that she undergoes acupuncture and massage for relief.  The Veteran reported that she suffered from functional loss in limitation of her physical activities as a result of pain. 

Physical examination revealed that initial range of motion testing was normal.  The Veteran's initial forward flexion was to 90 degrees or greater, and her extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation were to 30 degrees or greater.  The Veteran's range of motion measurements after repetitive use testing revealed no additional limitation.  The Veteran's forward flexion was to 90 degrees or greater and her extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation were to 30 degrees or greater.  The examiner found objective evidence of pain on active, passive and or repetitive use testing but also found that such pain did not contribute to functional loss or limitation of motion.  The examiner found mild localized tenderness and pain located on the right side of the lumbar region.  The examiner found no guarding or muscle spasm and found the Veteran's gait and spinal contour to be normal.  The examiner did find that pain on movement caused less movement than normal and that with repeated use over time, additional limitation of motion would result with an additional 5 degree loss in forward flexion, extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation.  The examiner found the Veteran's muscle strength was normal and that there was no muscle atrophy or ankylosis.  

Upon neurological examination, the examiner found the Veteran's deep tendon reflexes to be normal, and the Veteran's sensation to light touch to be normal.  The examiner further found the Veteran's position and vibration senses to be normal.  Straight leg raises were negative on both sides and the examiner found no evidence of radiculopathy.  The examiner found no evidence of other objective neurological abnormalities to include bowel or bladder problems.  The examiner found that the Veteran did not have IVDS of the thoracolumbar spine and that there were no other pertinent physical findings, complications, conditions, signs or symptoms or any related scars.  

After considering the foregoing evidence, the Board finds that the Veteran's 10 percent rating for lumbar strain with IVDS is correct, and an increase to a 20 percent rating is not warranted.  Specifically, at no point during the appeal period has the Veteran's lumbar spine been characterized by ankylosis or forward flexion limited to greater than 30 degrees but less than 60 degrees, or a combined range of motion of the thoracolumbar spine not great then 120 degrees, or muscle spasm of guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, supra.

In this regard, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In the instant case, the Veteran has consistently complained of lumbar spine pain as noted in her VA and private treatment records and the September 2011 and May 2015 VA examinations.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, supra.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

However, despite the Veteran's complaints, pain did not result in limitation of flexion of greater than 30 degrees but less than 60 degrees, or combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or ankylosis of the lumbar spine, at any time during the period on appeal.  The Veteran was still able to demonstrate near-full range of motion during both of her VA examinations.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell, supra.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  Although the record reflects that the Veteran's lumbar pain would affect her range of motion over time, here, the VA treatment records and VA examinations do not reveal additional functional impairment, including additional limitation of motion, on account of pain, weakness, etc, that is not already contemplated by the now assigned 10 percent rating.  Burton, supra; 38 C.F.R. § 4.59.  Thus, a higher rating is not warranted for the Veteran's lumbar strain in consideration of painful motion and other factors such as weakness, fatigability, lack of endurance, and incoordination. 

The Board has also considered whether the Veteran's service-connected lumbar strain has resulted in intervertebral disc syndrome with incapacitating episodes as described under Diagnostic Code 5243.  However, while the September 2011 VA examiner diagnosed the Veteran with IVDS, he did not document any incapacitating episodes, and the May 2015 examiner specifically noted that the Veteran did not have IVDS.  Moreover, the Veteran has denied incapacitating episodes, and VA examinations and clinical records fail to show any evidence of incapacitating episodes due to her lumbar spine disorder that meet the requirements set forth in Code 5243, i.e., requiring bed rest prescribed by a physician.  Therefore, a higher rating is also not assignable under the Formula for Rating IVDS Based on Incapacitating Episodes.

The Board notes that degenerative disc disease was previously found on X-ray; however, such X-ray evidence of arthritis would not avail the Veteran of a higher rating.  Although, as noted above, a 10 percent rating can be assigned for degenerative arthritis of the lumbar vertebrae resulting in either painful motion or non-compensable motion, that is only true when limitation of motion is non-compensable.  As the Veteran is herein assigned a 10 percent rating for her lumbar strain to compensate her for painful motion, a separate compensable disability cannot be awarded for arthritis.  Pursuant to 38 C.F.R. § 4.45(f), the lumbar vertebrae are considered a group of minor joints that is ratable on a parity with a major joint.

In addition to considering the orthopedic manifestations of a back disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  As a result of the September 2011 VA examination, the Veteran has already been service-connected for right lower extremity peripheral neuropathy associated with her lumbar strain with IVDS effective March 14, 2011, under Diagnostic Code 8520.  The examiner found that as a result of the positive straight leg raise, that there were "signs" of IVDS and that the most likely peripheral nerve was the sciatic nerve.  The September 2011 examiner determined that the Veteran's IVDS did not cause any bladder or bowel dysfunction and that there were no complications. 

With regards to paralysis of the sciatic nerve, a 10 percent rating is assignable for mild incomplete paralysis, and a 20 percent rating is assignable for moderate incomplete paralysis.  A 40 percent rating is assignable for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.
The May 2015 examiner found no evidence of radiculopathy.  Moreover, while she has complained of radiating pain, such is contemplated in her 10 percent rating and does not rise to the level of moderate incomplete paralysis of the sciatic nerve, so the Board finds an increased rating under Diagnostic Code 8520 is not warranted.  In addition, the evidence does not show, nor has the Veteran alleged, that she suffers from bladder impairment or bowel impairment as a result of her service-connected lumbar strain.  Therefore, the Board finds that the Veteran's service-connected lumbar strain does not result in neurological impairment such that a higher rating is warranted.  

IV.  Other Considerations

The Board has considered whether staged ratings under Hart and Fenderson, supra, are appropriate for the Veteran's service-connected left knee meniscal tear, lumbar strain, and right shoulder rotator cuff tear, status post arthroscopic repair scars; however, the Board finds that her symptomatology has been stable for each disability throughout the appeal.  Therefore, assigning staged ratings for each such disability is not warranted.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of her service-connected disabilities at issue and notes that her lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters she is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under    § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left knee meniscal tear, lumbar strain, and right shoulder rotator cuff tear, status post arthroscopic repair scars with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each such disability is rated.  The Veteran's various subjective complaints-including but not limited to joint pain, stiffness, and limitation of motion-are contemplated by the rating criteria under which each associated disability is rated.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for each disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not show either an express or implied TDIU claim in connection with the Veteran's service-connected left knee meniscal tear, lumbar strain, and right shoulder rotator cuff tear, status post arthroscopic repair scars for the relevant period.  Moreover, neither the Veteran nor her representative has alleged being unable to work due to her service-connected right shoulder, left knee, and/or back disabilities and as she reported working as a teacher in the May 2015 VA examination.  Therefore, the Board finds that the issue of entitlement to TDIU is not expressly raised by the Veteran or reasonably raised by the record, and, consequently, further consideration of such is not necessary.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

For the foregoing reasons, the Board finds that the above ratings are those that are warranted.  No other higher or separate ratings are warranted for the claims of entitlement to an increased rating for right shoulder rotator cuff tear, status post arthroscopic repair scars, left knee meniscal tear, and lumbar strain.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.


ORDER

The reduction of the evaluation of right shoulder rotator cuff tear, status post arthroscopic repair scars from 20 percent to 10, effective September 27, 2011, was proper; and a disability rating in excess of 20 percent prior to September 27, 2011 and 10 percent thereafter for a right shoulder rotator cuff tear, status post arthroscopic repair scars is denied.

The reduction of the evaluation of left knee instability associated with left knee meniscal tear from 10 percent to noncompensable, effective March 14, 2011, was not proper, and the 10 percent rating is restored; a rating in excess of 10 percent for left knee instability associated with left knee meniscal tear is denied.

A rating in excess of 10 percent for left knee meniscal tear is denied.

A rating in excess of 10 percent for lumbar strain with IVDS is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


